        Case 1:18-cv-10740-LTS-KHP Document 53 Filed 01/27/20 Page 1 of 2


                                                                          Littler Mendelson, P.C.
                                                                          900 Third Avenue
                                                                          New York, NY 10022.3298




                                                                          Shawn Matthew Clark
                                                                          212.497.6840 direct
                                                                          212.583.9600 main
January 27, 2020                                                          smclark@littler.com




VIA ECF

Hon. Katharine H. Parker
United States Magistrate Judge
United States District Court                                                         01/28/2020
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       Teachey v. Equinox Holdings, Inc.
          Case No.: 18-cv-10740 (LTS) (KHP)

Dear Judge Parker:

        As counsel for Defendant Equinox Holdings, Inc. we write, in accordance with Your Honor’s
Individual Practices and Local Civil Rule 37.2, to request that Your Honor quash the January 7, 2020
subpoena ad testificandum served on third-party witness Terrance Oben because Plaintiff failed to
provide Defendant with advanced “reasonable written notice” of the deposition.

         Under Rule 30 of the Federal Rules of Civil Procedure, “[a] party who wants to depose a person
by oral questions must give reasonable written notice to every other party.” Fed. R. Civ. P. 30(b)(1). “The
purpose of providing reasonable written notice of a subpoena commanding a person to appear and be
deposed by oral questions is to give every other party the opportunity to cross-examine the deponent.”
Pegoraro v. Marrero, No. 10 CIV. 00051 (AJN), 2012 WL 1948887, at *6 (S.D.N.Y. May 29, 2012). Thus, the
requirement of prior reasonable notice applies with equal force to deposition notices and subpoenas for
testimony. Id. And, courts routinely reject attempts to notice a deposition or subpoena testimony with
less than one week of advanced notice. See, e.g., Cole v. City of New York, No. 10 Civ. 5308 (BSJ) (KNF),
2012 WL 1138570, at *4-5 (S.D.N.Y. Apr. 5, 2012) (quashing subpoenas for depositions on three and five
business days of notice); Tri Invs., Inc. v. Aiken Cost Consultants, No. 2:11CV4, 2011 WL 5330295, at *2
(W.D.N.C. Nov. 7, 2011) (“Six total days and four business days is not a reasonable time to comply with a
subpoena and notice of deposition”); Mem’l Hospice, Inc. v. Norris, No. 2:08-CV-048-B-A, 2008 WL
4844758, at *1 (N.D. Miss. Nov. 5, 2008) (three-day notice period for a non-party deposition was
insufficient); Tucker v. Tangipahoa Parish Sch. Bd., No. 06-3818, 2007 WL 1989913, at *1-2 (E.D. La. July
3, 2007) (“Six days’ notice is not reasonable”); United States v. Philip Morris Inc., 312 F. Supp. 2d 27, 36-
37 (D.D.C. 2004) (notice of three business days, “especially to busy litigators who need to prepare to testify
about events occurring six to nine years previously,” does not constitute “reasonable notice”).

       Here, Defendant first learned of the January 28 deposition of third-party witness Terrance Oben
when Plaintiff filed an affidavit of service on the afternoon of Friday, January 24. That affidavit of service



  littler.com
       Case 1:18-cv-10740-LTS-KHP Document 53 Filed 01/27/20 Page 2 of 2


Hon. Katharine H. Parker
January 27, 2020
Page 2




(ECF No. 52) averred that Plaintiff served a subpoena dated January 7, 2020 by mail on January 9, 2020.
But, Plaintiff’s attorney never notified Defendant’s counsel. Plaintiff’s attorney made no mention of the
subpoena or the scheduled deposition during the deposition of Plaintiff’s former manager held on January
15, 2020, or in the January 17, 2020 letter his office sent to me concerning his request for documents
requested on the record during the January 15 deposition. Plaintiff’s attorney also did not reference his
intention to depose Mr. Oben to Defendant’s counsel or the Court in the January 3, 2020 joint letter
submission concerning the status of discovery in this case (see generally ECF No. 48). The third-party
witness referred to in that letter is Carly Arias, who was served with a subpoena in December after I
provided advanced notice to Plaintiff’s attorney.

         Within minutes of reviewing Plaintiff’s affidavit of service (ECF No. 52), I emailed Plaintiff counsel
to express our surprise that he had not provided us with any notice of the subpoena and to request that
he reschedule the deposition to a date when I am available to attend. I told Plaintiff’s attorney that I have
a previously scheduled deposition in another matter on January 28 (Wright v. Compass Group USA, Inc.,
Index No. 516793/2018). Plaintiff’s attorney responded with an inquiry (“Please tell me what matter”) but
did not agree to adjourn the deposition; he also did not reply to my response to his inquiry.

        This morning, I called Plaintiff’s attorney’s office to again request that he reschedule the
deposition to a mutually convenience date and time. Mr. Harman’s staff represented to me that Mr.
Harman was unavailable, despite my statement that the matter was urgent, and that he still planned on
going forward with the deposition tomorrow. Minutes later, Mr. Harman’s office called back to tell me
that they were trying to schedule the deposition for Wednesday, January 29, less than 48 hours from now,
and again without providing reasonable notice to Defendant or asking if we are available to attend.

         Therefore, Defendant now requests that the Court quash the subpoena served on Mr. Oben, and
order Plaintiff’s attorney to provide reasonable advanced notice of his chosen deposition date, prior to
serving a second subpoena, so that we can ensure that an attorney for Defendant will be present and able
to cross-examine. I would be happy to meet and confer with Plaintiff’s counsel to find a mutually
convenient date and time if he would return my call and emails.

Sincerely,

Littler Mendelson, P.C.
                                    01/28/20

/s/ Shawn Matthew Clark

Shawn Matthew Clark

cc:     All counsel of record (via ECF)
